DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-17 in the reply filed on 1/13/2022 is acknowledged.  The traversal is on the grounds that there is not a serious search burden.  This is not found persuasive because the inventions are process and apparatus for its process which would at least require different search strategies to search methods compared to an apparatus. Additionally, although the groups require similar classifications, some classifications are unique to only a single group, for example, B41J 2/19 relates only to Group I where a filter is claimed to remove air bubbles. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (JP2015066842A, see English translation provided) modified by Araki (US 2015/0097900).
Regarding claim 1, Kataoka meets the claimed, An ejection material filling device configured to fill an ejection material into a first storage space of an ejection material ejecting device, the ejection material ejecting device comprising an ejection head comprising an ejection opening configured to eject the ejection material (Kataoka [0043] describe an inkjet head “ejection head” 50 with nozzles “openings”)  and a storage container comprising an internal space separated by flexible membrane (Kataoka [0044]-[0045] describes a supply sub tank “storage container” 18 for ink with two internal spaces separated by a first and second elastic film, 22a and 22b, respectively) into the first storage space storing the ejection material (Kataoka[ 0044] describes the liquid chamber “first storage space” 24) and a second storage space  (Kataoka [0044] describes a gas chamber “second storage space” 54) the ejection material filling device comprising: a tank storing the ejection material to be filled into the first storage space; (Kataoka [0043] describes an ink tank 52 that supplies ink to the supply sub tank 18)  one or more pipes configured to form a circulation path including the tank and the first storage space; (Kataoka [0042] describe a supple flow path 12 from the ink tank to the supply sub tank 18) a liquid delivery unit configured to circulate the ejection material through the circulation path; (Kataoka [0042] describes a supply pump “liquid delivery unit” 20 to deliver ink in the supply flow path 12)
No single embodiment of Kataoka meets the claimed, and a filter provided in the circulation path, however, the embodiment in Kataoka [0158] describes a filter provided as part of a deaeration module between a supply pump and the supply sub tank to filter out air bubbles and foreign matter from the ink.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ejection device in the first embodiment of Kataoka with the deaeration filter in order to filter out air bubbles and foreign matter, see Kataoka [0158]. 
	Kataoka describes a gas in the second storage space and does not meet the claimed, and a second storage space storing a hydraulic fluid.
	Analogous in the field of ejecting devices, Araki meets the claimed, and a second storage space storing a hydraulic fluid (Araki [0054] describes an incompressible liquid filler “hydraulic fluid” in a second containing space of the housing.)

Regarding claim 3, modified Kataoka meets the claimed, The ejection material filling device according to claim 1, further comprising a deaeration unit configured to degas the ejection material. (Kataoka [0158] describe a dearation module to remove air bubbles.)
Regarding claim 4, Kataoka [0019] discloses that the pressure inside of the liquid chamber should be negative but  Kataoka does not explicitly meet the claimed The ejection material filling device according to claim 1, wherein a liquid surface in the tank is located vertically below a surface of the ejection head comprising the ejection opening, however, Araki [0125]-[0127] describes a similar configuration where the storage tank for the liquid 11 “hydraulic fluid” is beneath the orifice of the ejection head 9. Araki [0127] discloses that this arrangement allows the liquid 11 to move from the storage tank 21 into the housing 7 and maintain the same negative pressure within the housing 7.
The courts have held that applying a known technique to improve a similar device in the same way would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to apply the technique of locating the liquid “hydraulic fluid” storage tank below the ejection head as described in Araki to the ink tank 52 of Kataoka in order to maintain the same negative 
Regarding claim 5, Kataoka meets the claimed,  The ejection material filling device according to claim 1, wherein the ejection material ejecting device is an ejection material ejecting device in which the flexible membrane includes a first film covering the first storage space and a second film covering the second storage space (Kataoka [0044] describes the liquid chamber has a first elastic film 22a and a second elastic film 22b that separate and cover the air chamber 26 from the gas chamber) and an intermembrane space is provided between the first film and the second film, (Kataoka [0074] describes air is enclosed in the space between the first and second elastic films 22a and 22b)  and the ejection material filling device further comprises a pressure regulation unit configured to regulate a pressure of the intermembrane space (Kataoka [0016] and [0073]-[0074] describe an O-ring “pressure regulation unit” is used to hermetically seal the first film and enclose air between the first and second elastic films. An O-ring that hermetically seals the space between the films meets the broadest reasonable interpretation of “a pressure regulation unit”.)	
Regarding claim 6, The ejection material filling device according to claim 5, wherein the ejection material is filled into the first storage space after the pressure regulation unit regulates the pressure of the intermembrane space to a first pressure that is equal to or lower than a pressure of the first storage space and equal to or lower than a pressure of the second storage space (Kataoka [0074]-[0077] describes that the O-ring “pressure regulation unit” seals air into the space between the films during the assembly of the apparatus which is prior to the pressures of the liquid chamber “first space” or air chamber “second space” are changed.)   Claim 6 relates to the intended use of the ejection material filling device. The manner of 
Regarding claim 7, Kataoka meets the claimed, The ejection material filling device according to claim 5, wherein a period during which the ejection material is being filled into the first storage space includes at least a period during which the pressure regulation unit regulates the pressure of the intermembrane space to a first pressure that is equal to or lower than a pressure of the first storage space and equal to or lower than a pressure of the second storage space. (Kataoka [0074]-[0077] describes that the O-ring “pressure regulation unit” seals air into the space between the films during the assembly of the apparatus which is prior to the pressures of the liquid chamber “first space” or air chamber “second space” are changed.)   Claim 7 relates to the intended use of the ejection material filling device. The manner of operating the device, in this case operating the apparatus to control the pressures of the various spaces, is the intended use of the apparatus and does not differentiate the apparatus from the prior art see MPEP §2114.  Kataoka describes an apparatus which is capable of regulating the pressure of an intermembrane space to be lower than the pressures of the liquid or air storage spaces which meets all the structural limitations of claim 7.
Regarding claim 8, Kataoka meets the claimed, The ejection material filling device according to claim 6, wherein the ejection material is filled into the first storage space after the pressure of the intermembrane space is regulated to the first pressure and the intermembrane space is sealed by a sealing unit configured to seal the intermembrane space (Kataoka [0074]-[0077] describes that the O-ring “pressure regulation unit” seals air into the space between the films during the assembly of the apparatus which is prior to the pressures of the liquid chamber “first space” or air chamber “second space” are changed.)   Claim 8 relates to the intended use of the ejection material filling device. The manner of operating the device, in this case operating the apparatus to control the pressures of the various spaces, is the intended use of the apparatus and does not differentiate the apparatus from the prior art see MPEP §2114.  Kataoka describes an apparatus which is capable of regulating the pressure of an intermembrane space to be lower than the pressures of the liquid or air storage spaces which meets all the structural limitations of claim 8.
Regarding claim 10, Kataoka meets the claimed, The ejection material filling device according to claim 1, wherein the ejection material ejecting device is an ejection material ejecting device in which the flexible membrane includes a first film covering the first storage space and a second film covering the second storage space (Kataoka [0044] describes the liquid chamber has a first elastic film 22a and a second elastic film 22b that separate and cover the air chamber 26 from the gas chamber) , and an intermembrane space is provided between the first film and the second film, (Kataoka [0074] describes air is enclosed in the space between the first and second elastic films 22a and 22b)  the ejection material filling device further comprises a pressure regulation unit configured to regulate pressures of the first storage space and the second storage space, (Kataoka [0085]-[0086] describes the pressure control regulation of the ink to the liquid chamber “first storage space” and [0052] describes valves “pressure control units” that control the pressure of air to the air chamber “second storage space”) and the pressure regulation unit regulates the pressures of the first storage space and the second storage space to a predetermined pressure that is more positive than the atmospheric pressure in a case where the intermembrane space is opened to the atmosphere during filling of the ejection material (Kataoka [0052] and [0085]-[0086] describe an apparatus capable of controlling the pressure of the first and second storage spaces and [0074] describes atmospheric air in the intermembrane space.) Claim 10 relates to the intended use of the ejection material filling device. The manner of operating the device, in this case operating the apparatus to control the pressures of the various spaces, is the intended use of the apparatus and does not differentiate the apparatus from the prior art see MPEP §2114.  Kataoka describes an apparatus which is capable of regulating the pressures of the first and second storage spaces which meets all the structural limitations of claim 10. 
Regarding claim 12, Kataoka does not describe an imprint apparatus and does not meet the claimed, The ejection material filling device according to claim 1, wherein the ejection material ejecting device is an ejection material ejecting device provided in an imprint apparatus configured to perform imprint processing of transferring a pattern of a mold to a resist applied to a substrate, and the ejection material is the resist.
	Analogous in the field of ejection devices, Araki meets the claimed, The ejection material filling device according to claim 1, wherein the ejection material ejecting device is an ejection material ejecting device provided in an imprint apparatus (Araki [0253] describes an imprint device 75 which uses the liquid ejection device) configured to perform imprint processing of transferring a pattern of a mold (Araki [0257 describes a mold 78 with a pattern) to a resist applied to a substrate, and the ejection material is the resist (Araki [0260]-[0262] describe ejecting a resist 76 from the head 3 onto a wafer “substrate” 77 and forming a pattern.)
	The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art at the time of filing, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ejection device of modified Kataoka with the imprinting device of Araki because using an ejection device is a known method of providing resist material for an imprinting device, see Araki [0266]. 
Regarding claim 13, Kataoka meets the claimed, A pressure regulation device configured to regulate pressure, (Kataoka [0002] describe a pressure damping unit) the pressure regulation device comprising a regulation unit configured to regulate a pressure of an intermembrane space (Kataoka [0016] and [0073]-[0074] describe an O-ring “pressure regulation unit” is used to hermetically seal the first film and enclose air between the first and second elastic films. An O-ring that hermetically seals the space between the films meets the broadest reasonable interpretation of “a pressure regulation unit”) at least one of before and during filling of an ejection material into a first storage space of an ejection material ejecting device, (Kataoka [0074]-[0077] describes that the O-ring “pressure regulation unit” seals air into the space between the films during the assembly of the apparatus which is prior to the pressures of the liquid chamber “first space” or air chamber “second space” are changed) the ejection material ejecting device comprising an ejection head comprising an ejection opening configured to eject the ejection material (Kataoka [0043] describe an inkjet head “ejection head” 50 with nozzles “openings”) and a storage container comprising an internal space separated into the first storage space (Kataoka[ 0044] describes the liquid chamber “first storage space” 24)  and a second storage space, (Kataoka [0044] describes a gas chamber “second storage space” 54) the first storage space storing the ejection material to be supplied to the ejection head and being covered with a first film, (Kataoka [0043]-[0044] describes the ink is supplied to the head 50 via the supply sub tank 18 and the liquid chamber “first storage space” 24 has a first elastic film 22a) the second storage space storing being covered with a second film, (Kataoka [0044]-[0045] describes a gas chamber “second storage space” 26 with a second elastic film 22b) the intermembrane space being located between the first film and the second film (Kataoka [0074] describes air is enclosed in the space between the first and second elastic films 22a and 22b.)  
Kataoka describes a gas in the second storage space and does not meet the claimed, the second storage space storing a hydraulic fluid.
	Analogous in the field of ejecting devices, Araki meets the claimed, the second storage space storing a hydraulic fluid (Araki [0054] describes an incompressible liquid filler “hydraulic fluid” in a second containing space of the housing.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the second storage space of Kataoka with the hydraulic fluid of Araki in order to reduce variations in the volume of the liquid filler “hydraulic fluid” and limit variations of the ink pressure, see Araki [0056].
Regarding claim 14, Kataoka meets the claimed, The pressure regulation device according to claim 13, wherein the regulation unit regulates the pressure of the intermembrane space to a pressure that is equal to or lower than a pressure of the first storage space and equal to or lower than a pressure of the second storage space (Kataoka [0074]-[0077] describes that the O-ring “pressure regulation unit” seals air into the space between the films during the assembly of the apparatus which is prior to the pressures of the liquid chamber “first space” or air chamber “second space” are changed.)   Claim 14 relates to the intended use of the ejection material filling device. The manner of operating the device, in this case what pressure the intermembrane space is controlled to be, is not patentably distinct over a similar device in the prior art, see MPEP §2114.  Kataoka describes an apparatus which is capable of regulating the pressure of an intermembrane space to be lower than the pressures of the liquid or air storage spaces which meets all the structural limitations of claim 14.
Regarding claim 15, The pressure regulation device according to claim 13, further comprising a connecting unit configured to communicate with the intermembrane space, the connecting unit comprising a sealing mechanism (Kataoka [0016] and [0073]-[0074] describe an O-ring “pressure regulation unit” is used to hermetically seal the first film and enclose air between the first and second elastic films.)
Regarding claim 16, Kataoka meets the claimed, The pressure regulation device according to claim 13, wherein the regulation unit comprises a pressure regulation mechanism configured to regulate the pressure of the intermembrane space (Kataoka [0016] and [0073]-[0074] describe an O-ring “pressure regulation unit” is used to hermetically seal the first film and enclose air between the first and second elastic films.) 
Kataoka does not describe a pressure regulation mechanism for the intermembrane space with a drive and meet the claimed, and controls drive of the pressure regulation mechanism, however, Kataoka [0048] and [0051] describe a gas elasticity adjusting unit that adjusts pressure of air and an electromagnetic valve “pressure regulation mechanism” can be controlled “driven” to be opened or shut.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the O-ring pressure regulation device which controls the intermembrane pressure with 
Regarding claim 17, The pressure regulation device according to claim 13, wherein the ejection material ejecting device comprises a pressure regulation mechanism configured to regulate the pressure of the intermembrane space, (Kataoka [0016] and [0073]-[0074] describe an O-ring “pressure regulation unit” is used to hermetically seal the first film and enclose air between the first and second elastic films.)  
Kataoka does not describe a pressure regulation mechanism for the intermembrane space with a drive and meet the claimed, and the regulation unit controls drive of the pressure regulation mechanism, however, Kataoka [0048] and [0051] describe a gas elasticity adjusting unit that adjusts pressure of air and an electromagnetic valve “pressure regulation mechanism” can be controlled “driven” to be opened or shut.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the O-ring pressure regulation device which controls the intermembrane pressure with the electromagnetic “pressure regulation mechanism” as described elsewhere in Kataoka because it is a known method of controlling gas pressure and adjusting pressure buffering performance in the supply sub tank, see Kataoka [0048]. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka modified by Araki as applied to claim 1 above, and further in view of Ito (US 2017/0326583).
Regarding claim 2, Kataoka describes an aeration unit for removing air bubbles but neither Kataoka nor Araki describe a particle counter and do not meet the claimed, The ejection material filling device according to claim 1, further comprising a counter configured to count particles included in the ejection material, wherein after the ejection material is filled into the first storage space, the ejection material is circulated through the circulation path until a count value in the counter becomes equal to or less than a predetermined value.
Analogous in the field of ejection filling devices, Ito meets the claimed, The ejection material filling device according to claim 1, further comprising a counter configured to count particles included in the ejection material, (Ito [0103] describes a particle counter that counts particles in the ejection composition) wherein after the ejection material is filled into the first storage space, (Ito [0104] describes the material is recycled from the storage bag “storage pace” and filtered multiple times) the ejection material is circulated through the circulation path until a count value in the counter becomes equal to or less than a predetermined value (Ito [0105] describes the composition is circulated under the particle counter reaches a number lower than the a predetermined value.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ejection unit of modified Kataoka with the particle counter of Ito in order to remove particles or impurities from the bag “storage space”, see Ito [0102].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka as modified by Araki as applied to claim 6 above, and further in view of Arai (US 9, 952,506).
Regarding claim 9, Kataoka only describes that the apparatus can maintain an atmospheric pressure and does not meet the claimed, The ejection material filling device according to claim 6, wherein the first pressure is a pressure lower than the atmospheric pressure by 3 to 6 kPa.
	Analogous in the field of ejection apparatus, Arai also describes an ejection device where a film 14 is deformed as part of pressure control within a tank 45. Arai meets the claimed, The ejection material filling device according to claim 6, wherein the first pressure is a pressure lower than the atmospheric pressure by 3 to 6 kPa (Arai col. 7 lines 5-9 describe an apparatus that can maintain the pressure within the tank to be lower than atmospheric pressure.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the O-ring which controls the pressure at atmospheric pressure as described in Kataoka with the apparatus of Arai which controls the area on the other side of the film to be less than atmospheric pressure in order to prevent leaks from the discharge nozzle, see Arai col. 7 lines 5-9. 
Examiner notes that controlling the pressure to be 3 to 6 kPa less than atmospheric pressure is the intended use of the apparatus. Kataoka as modified describes an apparatus which is capable of maintaining a space on the other side of the film to be a pressure less than atmospheric pressure, therefore all the structural limitations of claim 9 are met, see MPEP §2114.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka as modified by Araki as applied to claim 10 above, and further in view of Muto (US 2018/0244047).
Regarding claim 11, Kataoka meets the claimed, The ejection material filling device according to claim 10, wherein the pressures are regulated to the predetermined pressure (Kataoka [0085]-[0086] describes the pressure control regulation of the ink to the liquid chamber “first storage space” and [0052] describes valves “pressure control units” that control the pressure of air to the air chamber “second storage space”.)
Kataoka does not describe a cap on the inkjet head and does not meet he claimed, after a surface of the ejection head comprising the ejection opening is capped with a cap unit.
 after a surface of the ejection head comprising the ejection opening is capped with a cap unit (Muto [0042] describes placing a cap on the nozzle surface of the head.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the print head of Kataoka with the cap of Muto in order to prevent drying of the nozzle when not in use, see Muto [0042].
Examiner notes claim 11 relates to the intended use of the apparatus. The manner of operating the device, in this case operating the apparatus to control the pressures of the various spaces after a cap is placed on the ejection head, is the intended use of the apparatus and does not differentiate the apparatus from the prior art see MPEP §2114.  Kataoka describes an apparatus which is capable of regulating the pressures of the first and second storage spaces and Muto describes a cap placed on the nozzle head. The apparatus of Kataoka as modified by Muto meets all the structural limitations of claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744